DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“the RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022, has been entered.

Status of Claims
This action is in reply to the RCE. Claims 18-22, 24-34, and 37 are Currently amended; claim 35 is Previously presented; claims 1-17, 23, and 36 are Canceled; and claim 38 is New. Claim 18-22, 24-34, 35, 37, and 38  currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the Specification; amendments to claims 18-22, 24-34, and 37; and the cancelations of claims 1-17, 23, and 36 have been noted by the Examiner. The amendments to the specification overcome the previous objections, so the amendments are entered and the objections are withdrawn. The amendments to and/or cancelations of the claims are sufficient to overcome the claim objections set forth in the prior office action. As such, those claim objections are withdrawn by the Examiner. However, the amendments raise new claim objections and rejections under 35 USC 112(b) and 103, set forth below.

Claim Objections
Claims 28-33 are objected to because of the following informalities:
In claim 28, the extraneous comma should be removed so that it reads, “applying at least one additional layer[[,]] comprised of plastisol ink onto the first layer.”
Claims 29-33 are also objected to for their incorporation of the above through their dependencies of claim 28.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 20, 21, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites, “wherein at least one of the at least one plastisol ink layers is EF Chalkboard Plastisol PLFE-CK800 Chalkboard Black or combinations thereof.” Examiner cannot ascertain what Applicants regard as their invention because Examiner cannot ascertain with what the single listed plastisol is being combined.
Claim 21 recites the limitation "at least one of the other layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner construes this limitation to read, “wherein at least one of the plurality of layers includes a reducer.”
Claim 37 recites the limitation "the base layer" in line 2. There is insufficient antecedent basis for this limitation in the claim when it depends from claim 28. For examination purposes, Examiner construes this limitation to read, “the first layer” when it depends from claim 28.

Claim Rejections - 35 USC § 103
Claims 1-17 (Canceled).
Claims 18, 19, 21, 22, 27-30, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application No. GB 2,429,631 A, Wright et al. (“Wright”) in view of “What is Under Base and Why it is Required for Screen Printing?” printpapa.com, https://web.archive.org/web/20141120191134/https://support.printpapa.com/kb/a361/what-is-under-base-why-it-is-required-screen-printing.aspx#, November 20, 2014 (“PrintPapa”).
Regarding claim 18 (Currently amended), Wright teaches a textile article (article of clothing 10 is a textile article, FIG. 1, Abstract) for individual expression (article of clothing 10 capable of being used for individual expression, FIG. 1, p. 1, ll. 6-11), comprising: a textile material having an outer surface (e.g., t-shirt, sweatshirt, p. 3, ll. 17-20, has an outer surface; the article of clothing comprises fabric, p. 2, l. 23); and a barrier disposed on and covering a portion of the outer surface (panel 11, FIG. 1), the barrier having at least one plastisol ink layer, wherein the barrier provides a treated writing surface configured to removably receive, display, and limit movement of an erasable marking material (panel 11 screen printed with a liquid plastisol and cured by heat sealing onto article of clothing 10, p. 4, ll. 12-14; in use, user applies mark 15 to panel 11, p. 4, ll. 20-21, with writing implement 12, a conventional chalk-based pen, p. 4, ll. 14-15; mark 15 relatively fixed onto panel 11 and cannot be easily removed by brushing or general wear, p. 5, ll. 1-4; mark 15 can be removed from panel 11 by conventional washing, p. 5, ll. 5-6), the barrier configured to prevent the erasable marking material displayed on the treated writing surface from being absorbed into the portion of the outer surface of the textile material (treatment agent, i.e., plastisol, prevents absorption of the chalk ink into the fabric of the article of clothing 10, Abstract; mark 15 does not bind with the surface treatment of panel 11, p. 5, ll. 1-3).
Wright may not explicitly teach the barrier having a plurality of layers including a first layer comprised of a base material OR the at least one plastisol ink layer being disposed on the first layer. Wright does teach that the plastisol layer that forms the writing surface is screen printed onto the article of clothing (p. 4, ll. 11-14). Further, PrintPapa teaches using an underbase when screen printing, the underbase being a layer of ink printed as a base for other colors to sit on (p. 1) which allows the print to have a bright look yet be soft to the touch because the underbase is printed through lower mesh counts and the top colors very high mesh counts (p. 1). PrintPapa also teaches using a small amount of curable reducer in order to make the underbase ink smoother and easier to print (p. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a base material (plastisol ink or plastisol ink plus a reducer) for a first layer on which the plastisol layer is disposed in order to yield the predictable results of providing a base for the plastisol layer to sit on and giving the print a bright look yet be soft to the touch.
Regarding claim 19 (Currently amended), Wright teaches wherein the treated writing surface is further configured to allow erasure of the erasable marking material from the treated writing surface without leaving a residue on the treated writing surface (ink from the writing implement is substantially wholly removed from panel 11 when article is next subjected to a conventional washing process, p. 2, ll. 3-5).  
Regarding claim 21 (Currently amended), Wright may not explicitly teach wherein at least one of the plurality of layers includes a reducer. However, PrintPapa teaches this feature (see prior art rejection of claim 18).
Regarding claim 22 (Currently amended), Wright teaches wherein at least one of the layers is cured (panel 11 screen printed onto article of clothing 10 with a liquid plastisol and cured by heat sealing, p. 4, ll. 12-14).  
Regarding claim 27 (Currently amended), Wright teaches wherein the erasable marking material is a liquid chalk from a chalk marker (in use, user applies mark 15 to panel 11, p. 4, ll. 20-21, with writing implement 12, a conventional chalk-based pen (i.e., chalk marker), p. 4, ll. 14-15).  
Regarding claim 28 (Currently amended), Wright teaches a method of making a textile article for individual expression (applying writable panel 11 to article of clothing, p. 2, ll. 13-20), the method comprising: applying at least one layer comprised of plastisol ink (any suitable method may be used to apply the surface treatment agent, preferably comprising a plastisol, to the article of clothing, p. 2, ll. 13-20); curing the at least one plastisol ink layer (preferred that the agent is applied to the article of clothing in liquid form by screen printing and is then fixed to the article of clothing by a heat sealing process, i.e., curing, p. 2, ll. 13-20) to produce a treated writing surface configured to removably receive, display, and limit movement of an erasable marking material (panel 11 screen printed with a liquid plastisol and cured by heat sealing onto article of clothing 10, p. 4, ll. 12-14; in use, user applies mark 15 to panel 11, p. 4, ll. 20-21, with writing implement 12, a conventional chalk-based pen, p. 4, ll. 14-15; mark 15 relatively fixed onto panel 11 and cannot be easily removed by brushing or general wear, p. 5, ll. 1-4; mark 15 can be removed from panel 11 by conventional washing, p. 5, ll. 5-6), wherein the at least one plastisol ink layer forms a barrier configured to prevent the erasable marking material displayed on the treated writing surface from being absorbed into the portion of the outer surface of the textile material (treatment agent, i.e., plastisol, prevents absorption of the chalk ink into the fabric of the article of clothing 10, Abstract; mark 15 does not bind with the surface treatment of panel 11, p. 5, ll. 1-3).  
Wright may not explicitly teach applying a first layer comprised of a base material onto a portion of an outer surface of a textile material; OR applying the at least one additional layer comprised of plastisol ink onto the first layer OR wherein the first layer and the at least one additional plastisol ink layer form the barrier. However, PrintPapa teaches using an underbase which is a layer of ink printed as a base for other colors to sit on (p. 1) which allows the print to have a bright look yet be soft to the touch because the underbase is printed through lower mesh counts and the top colors very high mesh counts (p. 1). PrintPapa also teaches using a small amount of curable reducer in order to make the underbase ink smoother and easier to print (p. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a base material (plastisol ink or plastisol ink plus a reducer) for the first layer in order to yield the predictable results of providing a base for the plastisol layer to sit on and giving the print a bright look yet be soft to the touch. As modified, the base layer of PrintPapa and the plastisol layer of Wright together form the barrier between the chalk markings and the fabric of the clothing article.
Wright may not explicitly teach wherein applying the at least one plastisol ink layer includes moving the plastisol ink through a mesh screen having a screen size in the range of 80 to 400. However, PrintPapa further teaches wherein applying the top layer comprises moving the plastisol ink through a mesh screen having a screen size in the range of 80 to 400 (e.g., screen sizes ranging from 90-140 for the top colors (plastisol ink, p. 4) fall within the range of 80-400, chart, p. 4). 
Regarding claim 29 (Currently amended), Wright teaches further comprising: applying liquid chalk from a chalk marker to the treated writing surface of the textile article (in use, user applies mark 15 to panel 11, p. 4, ll. 20-21, with writing implement 12, a conventional chalk-based pen, p. 4, ll. 14-15).  
Regarding claim 30 (Currently amended), Wright may not explicitly teach curing the at least one plastisol ink layer with a flash dryer. However, PrintPapa teaches that there is no underbasing without a flash-cure unit, and the more colors printed on top of white, the harder it is to get a good print without flash curing more than once (by the third or fourth color, the under colors start lifting and the colors get peaks and uneven areas, p. 5). Depending on the design, a second or third flash may be required somewhere in the sequence (p. 5). In other words, PrintPapa contemplates flash curing after any layer. It would have been obvious to one of ordinary skill in the art before the effective filing date to flash cure the at least one plastisol ink layer in order to yield the predictable results of preventing lifting and peaks/uneven areas.   
As Wright is silent as to the first layer, Wright does not explicitly teach heat pressing the textile material, the first layer, and the at least one plastisol ink layer. However, Wright does teach heat pressing the textile material and the at least one plastisol ink layer (panel 11 screen printed with a liquid plastisol and cured by heat sealing onto article of clothing 10, p. 4, ll. 12-14). As PrintPapa renders obvious the inclusion of the first layer (see prior art rejection of claim 28), it further would have been obvious to one of ordinary skill in the art before the effective filing date to heat seal all of the layers with the clothing article in order to yield the predictable results of bonding the panel 11 (and all of its layers, as modified) to the article of clothing 10.
Regarding claim 37 (Currently amended), as Wright is silent as to the first layer, Wright may not explicitly teach wherein the [first] layer is also a plastisol ink. However, PrintPapa teaches this feature (see prior art rejection of claim 34).
Regarding claim 38 (Currently amended), Wright teaches wherein the textile article is a T-shirt or a patch (T-shirt, p. 3, l. 18; panel 11 can be a patch, p. 3, ll. 21-22, p. 4, ll. 10-14).   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of PrintPapa as applied to claim 18 above, and further in view of “Union Ink Company Product Catalog October 2003,” https://www.yumpu.com/en/document/view/6476057/application-features-mr-repair, October 2003 (“Union”).
Regarding claim 20 (Currently amended), Wright may not explicitly teach wherein at least one of the at least one plastisol ink layers is EF Chalkboard Plastisol PLFE-CK800 Chalkboard Black or combinations thereof. However, Wright does teach a plastisol layer for removably receiving chalk markings (see prior art rejection of claim 1), and Union teaches a chalkboard plastisol ink that provides a dry, smooth surface to write upon with normal limestone chalk and that the surface can be wiped clean and written upon again and again (p. 22). Union teaches that chalkboard plastisol is used to provide a smooth, dry surface on a garment which can be written upon with normal limestone chalk (p. 22). Union further teaches that “chalkboard plastisol” is available in black, green, red and white (p. 22), e.g., PLFX-CK800 Black (p. 23; Examiner notes that PLFX-CK800 BLACK is the old product code for PLFE-CK800 Chalkboard Black). It would have been obvious to one of ordinary skill in the art before the effective filing date to include any plastisol ink known to impart a surface capable of removably receiving chalk markings as a matter of design choice, Chalkboard Plastisol PLFE-CK800 Black being one such known choice. 
Claim 23 (Canceled).

Claims 24-26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of PrintPapa as applied to claims 18 and 28 and 30 above, respectively, and further in view of U.S. Patent No. 5,253,368, Blake (“Blake”).
Regarding claims 24 and 25 (Currently amended), Wright may not explicitly teach further comprising: an elevated border made of the same material as the barrier, wherein the elevated border extends upward from and defines a radially outer boundary of the treated writing surface OR wherein the elevated border is integrally formed with the layers of the barrier. However, Blake teaches these features (writing surface 50 may include (i.e., can be integral) outer rim or frame 52 along its perimeter (i.e., radially outer boundary) to provide a defined writing region, and frame 52 may be a plain raised edge or a fanciful border, FIG. 3, col. 3, ll. 44-48). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the writing surface of Wright to include a raised border as in Blake in order to yield the predictable results of defining the writing area, and making it from the same material as panel 11 and/or integral with panel 11 would have been within the purview of one of ordinary skill in the art before the effective filing date in order to simplify manufacture by reducing the number of different materials needed for panel 11 and its raised border and reduce the number of manufacturing steps as a matter of design choice.
Regarding claim 26 (Currently amended), Wright may not explicitly teach wherein at least one of the layers of the barrier has a respective thickness which is larger along the elevated border than radially inward of the radially outer boundary. However, as discussed regarding claims 24 and 25, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the writing surface of Wright to include a raised border as in Blake in order to yield the predictable results of defining the writing area, and making it from the same material as panel 11 and/or integral with panel 11 would have been within the purview of one of ordinary skill in the art before the effective filing date in order to simplify manufacture by reducing the number of different materials needed for panel 11 and its raised border and reduce the number of manufacturing steps as a matter of design choice. Further, one of ordinary skill in the art would have recognized that making any layer or layers of the writing surface thicker around the perimeter is one way to create such an elevated border. It would have required no more than routine skill in the art to achieve a raised border in this manner.
Regarding claim 33 (Currently amended), Wright may not explicitly teach wherein applying the first and at least one plastisol ink layers includes forming an elevated border around a peripheral boundary of the treated writing surface by increasing a respective thickness of at least one of the first and top layers along the peripheral boundary. However, see prior-art rejection of claim 26.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of PrintPapa as applied to claims 28 and 30 above, and further in view of “Choosing the Right Mesh and Halftone Dot,” Combs, https://web.archive.org/web/20150724190353/https://www.atlasscreensupply.com/blog/choosing-the-right-mesh-and-halftone-dot.htm, July 24, 2015 (“Combs”).
Regarding claim 31 (Currently amended), Wright and PrintPapa may not explicitly teach wherein applying the first layer includes moving the base material through a mesh screen having a screen size of 110. However, Combs teaches using a 110 mesh for applying an underbase for heavy block letters or artwork (p. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the base layer using a 110 mesh as a matter of design choice.
Regarding claim 32 (Currently amended), Wright and PrintPapa may not explicitly teach wherein the mesh screen has a screen size of 158. However, PrintPapa does teach that the mesh will vary depending on whether the print is manual or automatic, the level of detail, and the number of colors (p. 3). For example, for stacking five colors wet-on-wet on an underbase, mesh counts will need to be increased in order to help minimize ink pick-up on the bottom of the screens (p. 3). While PrintPapa explicitly teaches mesh sizes ranging between 90 and 140 for top colors (e.g., the at least one plastisol ink layers), it would have been obvious to one of ordinary skill in the art before the effective filing date to increase the mesh count beyond this range in order to yield the predictable results of helping minimize ink pick-up on the bottom of the screens. Further, mesh screen size is not a critical element of the invention; Applicant’s disclosure teaches that various other mesh screen sizes may be used to apply the reducer/base layer 14 and/or the plastisol chalkboard ink layers 16, 18 (¶30). Further, screen size is a result-effective variable (determines the particle size/thickness deposited, level of detail). Optimizing the screen size of the mesh requires no more than ordinary skill in the art. Furthermore, Combs teaches that a 156 mesh is effective for general prints on light garments (p. 2), and that the difference between a 156 screen and a 158 screen is negligible (pp. 2-3). Therefore, it would have been obvious to one of ordinary skill in the art to use a 158 or 156 mesh screen in order to yield the predictable results of capturing finer details in the top colors of a design and minimizing ink pick-up on the bottom of the screens.

Claims 34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of PrintPapa and Combs.
Regarding claim 34 (Currently amended), Wright teaches a textile article for individual expression (article of clothing and writing instrument, Title; panel 11 receptive to washable ink, Abstract).
 Wright may not explicitly teach that the textile article is prepared by a process comprising the steps of: applying a first layer comprised of a base material to a porous substrate with a mesh screen size of 110 to form a base layer on the porous substrate; flash curing the base layer with a flash dryer; OR applying one or more plastisol ink layers to at least a portion of the base layer. Wright does teach screen printing a panel 11 with a liquid plastisol and curing it by heat sealing it onto a porous substrate, i.e., 3an article of clothing 10 (p. 4, ll. 12-14). Further, PrintPapa teaches using an underbase which is a layer of ink printed as a base for other colors to sit on (p. 1) which allows the print to have a bright look yet be soft to the touch because the underbase is printed through lower mesh counts and the top colors very high mesh counts (p. 1). PrintPapa also teaches using a small amount of curable reducer in order to make the underbase ink (a high opacity plastisol, p. 4) smoother and easier to print (p. 4). Further still, Combs teaches using a 110 mesh for applying an underbase for heavy block letters or artwork (p. 2). PrintPapa also teaches that there is no underbasing without a flash-cure unit, and the more colors printed on top of white, the harder it is to get a good print without flash curing more than once (by the third or fourth color, the under colors start lifting and the colors get peaks and uneven areas, p. 5). Depending on the design, a second or third flash may be required somewhere in the sequence (p. 5). In other words, PrintPapa contemplates flash curing after any layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to: apply a base material (plastisol ink or plastisol ink plus a reducer) using a mesh screen size of 110 as a base layer underneath the plastisol layer of Wright (i.e., the liquid plastisol of Wright is applied to at least a portion of the base layer) and flash cure the base layer in order to yield the predictable results of providing a base for the plastisol layer of Wright to sit on, giving the print a bright look yet be soft to the touch, and preventing lifting, peaks, and uneven areas.
Wright teaches curing the panel onto the article of clothing (i.e., curing the article of clothing) by heat sealing it (p. 4, ll. 12-14), whereby the textile article has a treated writing surface on a top of one of the plastisol ink layers configured to receive, display, and limit movement of an erasable marking material (panel 11 screen printed with a liquid plastisol and cured by heat sealing onto article of clothing 10, p. 4, ll. 12-14; in use, user applies mark 15 to panel 11, p. 4, ll. 20-21, with writing implement 12, a conventional chalk-based pen, p. 4, ll. 14-15; mark 15 relatively fixed onto panel 11 and cannot be easily removed by brushing or general wear, p. 5, ll. 1-4; mark 15 can be removed from panel 11 by conventional washing, p. 5, ll. 5-6). 
Regarding claim 37 (Currently amended), as Wright is silent as to the base layer, Wright may not explicitly teach wherein the base layer is also a plastisol ink. However, PrintPapa teaches this feature (see prior art rejection of claim 34).
Regarding claim 38 (Currently amended), Wright teaches wherein the textile article is a T-shirt or a patch (T-shirt, p. 3, l. 18; panel 11 can be a patch, p. 3, ll. 21-22, p. 4, ll. 10-14).   

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of PrintPapa and Combs as applied to claim 34 above and further in view of U.S. Patent Pub. No. 2007/0193056, Switalski (“Switalski”).
Regarding claim 35 (Previously presented), Wright may not explicitly teach wherein the porous substrate is cured at about 400 degrees Fahrenheit for about 10 to 20 minutes. However, Switalski teaches that the temperature during a curing process must be kept within a window suitable for the ink-curing conditions, typically 125-450 degrees F (¶5) and that, for example, with plastisols, the temperature (of the plastisol) must reach 320 degrees F; the time for this heating can be less relevant (¶5, emphasis added). Switalski further teaches that as the printed substrate (e.g., textile, garment, etc.) enters the dryer, it is subjected to heated forced air at a process temperature of about 325 degrees F to 350 degrees F for a retention time of about 2.5-3 minutes; after entry into the heat chamber 18, the garment passes under a series of specially designed air knives which uniformly direct forced heated air across the substrate's surface, and exposure to the heated forced air effectively evaporates moisture and solvents in the ink (¶38). Additional advantages are realized in that the conveyor belt speed may be increased (¶38). Switalski goes on to teach that the dryer may be equipped with an optional infrared pre-heat module (not shown) for use in curing/drying plastisol inks, and the addition of the infrared pre-heat module gives the dryer two methods of process heating, convection and radiant (¶39). The following are typical settings used for the curing/drying of water or solvent based inks used for screen printing textiles: 1. Hot air chamber 350 degrees F; 2. Optional infra-red heat section 850 degrees F; 3. Retention time 2.5 to 3 minutes; and, 4. Infra-red panel height 3.5 to 4 inches from the top of the textile (¶40). In other words, curing a printed textile at a process temperature between 125 and 450 degrees F is known (¶5); plastisols must reach a temperature of 320 degrees F and the dwell time can be less relevant (¶5), the dwell time may need to be increased if further evaporating moisture and solvents in the ink is not done (¶38); and a typical curing/drying process can include a hot air chamber at 350 degrees F; an infra-red heat section at 850 degrees F; retention time of 2.5 to 3 minutes; and infra-red panel height 3.5 to 4 inches from the top of the textile (¶40). Optimizing result-effective variables requires no more than routine skill in the art, and the process temperature, the dwell time (conveyor speed), the height of the heating element from the textile, and the type of heat element are all result-effective variables that can be adjusted to achieve a proper cure. Curing at a lower temperature for a longer time or a higher temperature for a shorter time are within the purview of one of ordinary skill in the art, so performing a final cure at 400 degrees F for 10-20 minutes would have been within the purview of one of ordinary skill in the art before the effective filing date.
Wright may not explicitly teach wherein the flash curing of the base layer with a flash dryer is done at about 400 degrees Fahrenheit for about four seconds. However, PrintPapa teaches that the flash unit should be positioned so that a cure is achieved in a matter of seconds and that plastisol will cure to the touch around 120 degrees C (248 degrees F), that is, when the ink itself reaches that temperature (p. 5). As mentioned above, Switalski teaches that the temperature during a curing process must be kept within a window suitable for the ink-curing conditions, typically 125-450 degrees F (¶5). Optimizing the process temperature (i.e., ambient temperature inside the flash-cure unit that will achieve a plastisol temperature of 248 degrees F) in a matter of seconds without fully curing requires only routine skill in the art, and selecting a temperature between 125-450 degrees F (e.g., 400 degrees F) would have been within the purview of one of ordinary skill in the art before the effective filing date.
Claim 36 (Canceled).

Response to Arguments
Applicant’s arguments filed with the RCE have been fully considered, but they are not persuasive. Applicant’s arguments will be addressed in the order in which they appear. Applicant argues in substance that:
(1) A person of ordinary skill in the art would view Wright and PrintPapa as having different purposes and relating to different fields of textile art, and would not be inclined to combine their teachings;
(2) Wright does not relate to “print screening” on a textile;
(3) PrintPapa does not teach a multiple layer barrier upon which to apply a drawing or writing; 
(4) PrintPapa teaches a plastisol ink base coating upon which a print is applied using a print screen and one or more inks, so the barrier of PrintPapa is a single layer;
(5) If a person of ordinary skill in the art were to combine the teachings of PrintPapa with Wright, the skilled artisan would use the base coating of PrintPapa for the plastisol writing surface of Wright;
 (6) neither Wright nor PrintPapa suggests using a multi-layer base coating or any sort of benefit or purpose of a multi-layer base coating;
(7) The skilled artisan would not be motivated to add additional layers to Wright because such additional layers would bring with them undesired processing issues with no clear added benefit because the greater brilliance achieved in PrintPapa relates to brilliance of the print applied to the base;
(8) The skilled artisan would expect that adding layers i.e., base layer and at least one plastisol ink, would not translate to a greater [brightness] for an erasable material applied to the print, nor would it be the means by which to achieve a soft feel of a fabric;
(9) A skilled artisan would not apply the additional plastisol layers of PrintPapa to Wright because those additional layers serve a completely different purpose - they are for decorative screen printing and a skilled artisan would understand that the purpose of Wright is to draw on a plastisol base to create an individualized design, not to draw on a decorative screen printing on a textile surface;
(10) Similarly, the purpose of PrintPapa is not to provide a multi-layer barrier upon which to removably draw or write but rather to provide a single layer base coating upon which to provide a permanent screen print; and
(11) The present invention has had significant commercial success and has won numerous awards.
In response to Applicant’s argument (1), Examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Wright and PrintPapa deal with screen printing a liquid plastisol onto a textile, which is in the field of Applicant’s endeavor. One of ordinary skill in the art before the effective filing date with Wright before them would have looked to the field of screen printing plastisols on a textile, which would have commended the PrintPapa reference to them. 
Examiner further notes that having a different reason for combining the references (e.g., including a base layer presumably in order to produce a better erasable surface as opposed to the reason set forth in PrintPapa, namely, including a base for other colors to sit on which allows the print to have a bright look yet be soft to the touch because the underbase is printed through lower mesh counts and the top colors very high mesh counts, p. 1) does not render the combination any less obvious. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to the Applicant’s argument (2), Examiner respectfully disagrees. Wright explicitly teaches screen printing a liquid plastisol onto a textile. See above rejections.
In response to the Applicant’s argument (3), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the cited combination, Wright teaches a screen-printed plastisol barrier upon which to apply a drawing or writing, and PrintPapa teaches an underbase for screen printed plastisol inks. 
In response to the Applicant’s argument (4), Examiner agrees that PrintPapa teaches a plastisol ink base coating upon which a print is applied using a print screen and one or more inks, but disagrees that this means the barrier of PrintPapa is a single layer. By Applicant’s own admission, PrintPapa teaches both a base coating and a print (which can comprise more than one plastisol ink).
 In response to the Applicant’s argument (5), Examiner respectfully disagrees. In combining the teachings of Wright and PrintPapa, a person of ordinary skill in the art before the effective filing date would use the underbase coating of PrintPapa under the screen-printed plastisol of Wright in order to achieve the advantages for doing so set forth by PrintPapa. PrintPapa suggests more than just an alternative screen-printed plastisol layer; PrintPapa explicitly teaches an underbase (i.e., a layer underneath) for screen printed plastisols. 
In response to the Applicant’s argument (6), it is noted that the feature upon which Applicant relies (i.e., “a multilayer base coating”) is not recited in the rejected claim(s). Further, PrintPapa does teach using a base coating and the advantages for doing so. See above rejections.
In response to the Applicant’s argument (7), Examiner disagrees. The benefit is set forth by PrintPapa. Further, Examiner agrees with Applicant’s statement that the greater [brightness] achieved in PrintPapa relates to [brightness] of the print applied to the base; in the cited combination, the “print applied to the base” is the screen-printed plastisol writing surface of Wright.
In response to the Applicant’s argument (8), Examiner notes that it is the writeable/erasable surface that is rendered brighter, NOT the erasable material (i.e., chalk markings) applied thereto. Based on the teachings of Wright and PrintPapa, one of ordinary skill in the art before the effective filing date would expect that adding a base layer as in PrintPapa underneath the writeable/erasable screen-printed plastisol layer of Wright would make the writeable/erasable screen-printed plastisol layer of Wright brighter and the fabric softer. See above rejections.
Examiner notes that Applicant’s argument (9) does not apply to the above rejections because the claims merely require one plastisol ink layer over the first/base layer. Even if, arguendo, the claims were amended to require a plurality of plastisol ink layers over a first/base layer, the claim would still be rendered obvious as the writeable/erasable plastisol layer of Wright could include or be the multi-layer/multi-ink print of PrintPapa (and either way, it would be capable of being a writing surface). It is irrelevant whether those additional layers serve a completely different purpose or if PrintPapa recognizes that a writeable/erasable surface is created; the prior art need only be capable of the intended use in order to meet the claim. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. A person of ordinary skill in the art before the effective filing date would understand that the teachings of Wright involve writing/drawing/marking on a screen-printed plastisol surface, and it is immaterial whether or not that surface is or includes “decorative” screen printed elements (see, for example, U.S. Patent Pub. No. 2017/0095021, Eleish et al., FIG. 4, ¶36). 
In response to Applicant’s argument (10), Examiner notes that the “permanent screen print” of PrintPapa is capable of erasably receiving marks whether or not it was recognized at the time as evidenced by Wright. Further, Examiner notes that while PrintPapa may be silent as to providing a multi-layer barrier upon which to removably draw or write, first, the rejection is based on a combination of references, and second, the claims do not patentably distinguish over the cited art combination, namely, the writable/erasable screen-printed plastisol layer of Wright (i.e., “a permanent screen print”) on the underbase of PrintPapa.
In response to the Applicant’s argument (11), in considering the evidence of commercial success, Examiner first notes that Applicant’s website has not been submitted in an IDS, so it has not been considered. Second, Applicant must show that the claimed features were responsible for the commercial success, and the commercial success must flow from the functions and advantages disclosed or inherent in the specification description. Third, arguments of counsel cannot take the place of evidence in the record. Attorney’s arguments (see pp. 16-17 of the RCE) are not probative; the evidence fails to set forth facts. The evidence refers only to the “invention” and not to the individual claims of the application. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Applicant has failed to further distinguish the dependent claims, so they stand rejected as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.K./Examiner, Art Unit 3715       
/THOMAS J HONG/Primary Examiner, Art Unit 3715